NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BRIGIDA MAGDALENA SALAZAR                       No.    18-71546
MARTINEZ,
                                                Agency No. A209-162-748
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 16, 2022**
                            San Francisco, California

Before: GOULD and RAWLINSON, Circuit Judges, and ZIPPS,*** District Judge.

      Brigida Magdalena Salazar Martinez, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals (“BIA”) order dismissing


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jennifer G. Zipps, United States District Judge for the
District of Arizona, sitting by designation.
her appeal challenging the Immigration Judge’s (“IJ”) denial of her request for a

continuance to obtain counsel and deeming waived her applications for relief. We

have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

      We review due process challenges to immigration proceedings de novo.

Zetino v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010). We review for abuse of

discretion the denial of a motion to continue and a decision to deem an application

waived. Taggar v. Holder, 736 F.3d 886, 889 (9th Cir. 2013).

      We conclude that the IJ did not abuse her discretion in denying Salazar

Martinez’s request for a fourth continuance, or violate Salazar Martinez’s due

process right to counsel by denying the continuance request. Salazar Martinez was

made aware that she had one year from her date of entry on May 26, 2016 to file

for asylum. She was granted multiple continuances and appeared in immigration

court four times between October 5, 2016, and the IJ’s oral decision on May 10,

2017. The IJ informed Salazar Martinez on March 28, 2017, that if she did not

return completed applications for relief on May 10, 2017, the applications would

be considered abandoned and she would be ordered removed. Throughout, Salazar

Martinez was aware of her need for legal assistance. She was out of custody and

able to seek counsel and, in addition to granting continuances to allow Salazar

Martinez to obtain counsel, the IJ provided information about finding free or low-

cost counsel. On these facts, we conclude the IJ did not err in denying a fourth


                                         2
continuance. See Biwot v. Gonzales, 403 F.3d 1094, 1099 (9th Cir. 2005); see also

Arrey v. Barr, 916 F.3d 1149, 1158 (9th Cir. 2019).

      We also conclude that the IJ did not abuse her discretion in finding Salazar

Martinez abandoned her applications for relief when she failed to file applications

by the deadline imposed by the IJ, even though sixteen days remained to file under

the one-year filing deadline. See 8 C.F.R. § 1003.31(c) (“If an application or

document is not filed within the time set by the immigration judge, the opportunity

to file the application shall be deemed waived.”); Taggar, 736 F.3d at 889 (no

abuse of discretion in ordering application waived for failure to file within the IJ-

ordered deadline). Salazar Martinez was given sufficient opportunity to file for

relief and warned of the consequences if she did not bring a completed application

to the May 10, 2017 hearing.

      PETITION FOR REVIEW DENIED.




                                           3